Opinion by
Cline, J.
The record showed that the glass bottles or carboys were contained in wicker baskets to which were attached wooden tags which bore the words “Made in Germany.” The importer was required to paint the words “Made in Germany” on the wicker baskets before they were released. The classification of the merchandise itself is not challenged. It appeared that the glass demijohns were marked in accordance with instructions of the Treasury Department (T. D. 47774-1) by the use of wooden tags bearing the proper marking legend, when the markings on the glass itself would be covered by the wicker. The additional duty was manifestly assessed because the outer coverings, the wicker baskets, were not marked with a brush and paint. From the record the court was of the opinion that the immediate containers of the formic acid were legally marked, and following Kraft Phenix Cheese Corp. v. United States (22 C. C. P. A. 111, T. D. 47103) the court held that the merchandise here involved was not subject to the additional duty. Abstract 40711; Asiam, Inc. v. United States (25 C. C. P. A. 68, T. D. 49065); American Hatters & Furriers Co. v. United States (1 Cust. Ct. 111, C. D. 31); Abstracts 37079, 39518, 39520, and 39549 cited. Abstract 40801 distinguished.